NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0185n.06

                                             No. 20-1058


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 NIGEL KINTE WRIGHT,                             )                                 FILED
                                                 )                            Apr 13, 2021
        Petitioner-Appellant,                    )                       DEBORAH S. HUNT, Clerk
                                                 )
 v.                                              )     ON APPEAL FROM THE UNITED
                                                 )     STATES DISTRICT COURT FOR THE
 STEVEN RIVARD, Warden,                          )     EASTERN DISTRICT OF MICHIGAN
                                                 )
        Respondent-Appellee.                     )
                                                 )


BEFORE:        DAUGHTREY, MOORE, and STRANCH, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. More than a decade ago, Travis

Goodwin was murdered in Detroit, Michigan. Petitioner Nigel Wright was arrested, tried, and

convicted for the crime and was sentenced to life in prison without the possibility of parole. Now,

for the second time, we consider an aspect of the petition Wright filed seeking habeas corpus relief.

In this appeal, he challenges the district court’s determination that the admission into evidence of

both a statement the victim made to his mother and a statement the victim made to a police officer

did not violate his due process rights. We find no merit to this claim of constitutional error and

affirm the judgment of the district court.

                     FACTUAL AND PROCEDURAL BACKGROUND

       In 2016, we addressed an appeal from a district court ruling on another issue raised in

Wright’s habeas corpus petition. See Wright v. Burt (Wright III), 665 F. App’x 403 (6th Cir. 2016).
No. 20-1058, Wright v. Rivard


At that time, we summarized the relevant facts that were adduced during the murder trial. We now

reiterate a portion of that summary:

       Early in the morning on December 29, 2007, Travis Goodwin was shot while sitting
       in a van parked outside of his mother’s house. He died 12 days later from his
       wounds. Wright was charged with aiding and abetting the shooters, two men
       known as Worm and Black, by driving them to and from the shooting.
       The primary witness for the prosecution was Dawayne Currie, who lived near the
       scene of the shooting. At trial, Currie testified to the following: He was playing
       video games with his six-year-old daughter around 2:00 AM when he saw Goodwin
       pull up and park the van in a driveway. About 20 minutes later, Currie heard
       gunshots and took his daughter to the back of the house before returning to look out
       the front window. He saw Black backing away from the van and firing a round
       with an AK47 assault rifle, Worm getting into the passenger side of Wright’s black
       Charger holding a shiny handgun, and Wright sitting in the driver’s seat. Black and
       Worm were wearing ski masks but he knew them from their manner of walking and
       distinctive body shapes. Even though it was dark and the car’s windows were
       lightly tinted, Currie could see Wright’s face and his braided hairstyle. Currie’s
       testimony that the shooters used a handgun and an AK47 assault rifle was consistent
       with the type of shell casings found at the scene. Currie also acknowledged that, a
       few weeks prior to Goodwin’s murder, Wright had paid him $100 to burn a drug
       house in the neighborhood that belonged to Worm. Currie did so knowing that
       Wright was going to blame Goodwin. Currie testified that Goodwin was involved
       in the drug business and had conflicts with Wright, Black, and Worm because of it.
       Currie’s testimony contained some inconsistencies. Although he testified that he
       told Goodwin’s mother, Alice Smiley, who shot her son before Goodwin’s funeral,
       Smiley testified that Currie never told her who killed her son. Currie testified that
       he saw Wright’s face the night of the shooting, but he told defense counsel before
       trial that he never saw Wright’s face. Currie also admitted at trial that he had lied
       under oath at the preliminary examination regarding his knowledge of any conflict
       between Wright and Goodwin. Despite the inconsistencies in his testimony, Currie
       was consistent in his identifications of the perpetrators. On redirect, Currie testified
       adamantly that Wright was the person who asked him to burn the drug house,
       blamed Goodwin for it, and drove the black Charger to and from the shooting.
       Other than Currie’s testimony, another component of the prosecutor’s case-in-chief
       was recordings of phone calls Wright made from jail. The prosecutor argued that
       Wright admitted involvement in the murder when he made statements such as “even
       if I didn’t do it,” “he was out there the night when Trav got shot. . . . I remember,”
       and “they know I didn’t do no shooting.” Wright also told his girlfriend of his
       decision to take out his braids and change his hairstyle. In the recordings, Wright
       alluded to giving Currie and his father something for not going to court or for going
       to court and telling the truth. Currie testified that Wright offered him money not to
       come to court.


                                                 -2-
No. 20-1058, Wright v. Rivard


       A third component of the prosecutor’s case, and the one that gave rise to Wright’s
       habeas claims at issue in this appeal, was the testimony of Officer Thomas. He
       testified that, less than one month before his death, Goodwin flagged him down
       while he was on patrol and told him that Goodwin had received threats from Wright,
       Damien Bell, and Tommy Dickey, who were expanding their drug-sales territory.
       Defense counsel objected to the testimony as extremely prejudicial and biased, but
       the trial court held that the testimony did not present a hearsay problem and could
       be admitted. Defense counsel impeached Officer Thomas by eliciting that he did
       not put Goodwin’s concerns in a police report or seek out the individuals making
       the threats and that he was close to Goodwin’s family. The prosecutor’s closing
       argument referenced Officer Thomas’s testimony. She stated, “Travis Goodwin
       reached out to a police officer and said trouble brewing; I’m worried about—I’m
       worried about somebody’s going to hurt me,” and “he named three people first of
       which was Nigel Wright.”

Id. at 404–05.

       Based upon that evidence, the jury convicted Wright of the first-degree murder charge, as

well as of a charge of carrying a concealed weapon. The state trial court sentenced Wright to life

without parole for the murder conviction and to two-to-five years in prison for the concealed-

weapon conviction.

       Wright raised numerous allegations of trial error when appealing his convictions to the

Michigan Court of Appeals. Included among those issues was one alleging that admission into

evidence of Travis Goodwin’s statements to Officer Thomas violated Wright’s constitutional right

to confront the witnesses against him. He also argued that admission of those statements, as well

as admission into evidence of a statement allegedly made by Goodwin to his mother, denied him

his constitutional right to due process of law.

       That second instance occurred during the direct examination by the prosecutor of Alice

Smiley, Goodwin’s mother. While questioning Smiley, the prosecutor elicited testimony that the

day after the burning of the neighborhood drug house—which happened a few weeks prior to

Goodwin’s murder—Goodwin told his mother that he knew that the house that burned belonged

to Worm and said, “I know they gonna think I did it.” (Page ID 715)


                                                  -3-
No. 20-1058, Wright v. Rivard


       Citing a Michigan Rule of Evidence, the state appellate court found the challenged

statements to be hearsay because “they were clearly made by someone other than the declarant and

were offered to prove the truth of the matter asserted. MRE 801(c).” People v. Wright (Wright I),

No. 288975, 2010 WL 5373811, at *3 (Mich. Ct. App. Dec. 28, 2010). Nevertheless, the Michigan

Court of Appeals concluded that the error in admitting the statements did not affect the outcome

of the trial given the other evidence of Wright’s guilt. Id. at *3–4. Furthermore, the court did not

address the Confrontation Clause allegation because Wright had not objected to the statements on

that ground, id. at *4, and refused to consider the due process claim because Wright “provide[d]

no analysis . . . to support his assertion that the trial court’s error under the rules of evidence

deprived him of due process.” Id. at *1 n.1.

       The Michigan Court of Appeals thus affirmed Wright’s convictions, and the Michigan

Supreme Court declined to review the matter. Having exhausted his state-court avenues for relief,

Wright filed his habeas corpus petition in federal district court. The district court concluded that,

although Wright had procedurally defaulted his Confrontation Clause claim, the ineffective

assistance provided by his counsel in failing to object to Thomas’s testimony on Confrontation

Clause grounds excused that procedural default. Wright v. Rivard (Wright II), No. 2:12-CV-

14164, 2015 WL 3441154, at *11 (E.D. Mich. May 28, 2015). Finding that Wright was prejudiced

by the constitutional violation, the district court granted Wright a conditional writ of habeas

corpus. Id.

       On appeal to this court, all three judges on the panel agreed that Wright established that

the admission into evidence of Thomas’s testimony of his conversation with Goodwin violated the

protections afforded Wright under the Confrontation Clause of the Sixth Amendment to the United

States Constitution. Wright III, 665 F. App’x at 408. Even so, two judges then determined that



                                                 -4-
No. 20-1058, Wright v. Rivard


Wright was not prejudiced by that error given that Currie had been consistent in his identification

of Wright as one of the individuals involved in the murder, that a firearms expert confirmed

Currie’s testimony regarding the type of weapons used during the crime, and that the jury

reasonably could have concluded that Wright’s calls from jail implicated him in the killing. Id. at

409–10. We thus reversed the conditional grant of the writ of habeas corpus and remanded the

matter to the district court for such further proceedings as were necessary. Id. at 411.

         On remand, the district court noted that its earlier ruling, as well as the Sixth Circuit’s

opinion reversing that ruling, “addressed only the admission of Thomas’s testimony.” Wright v.

Rivard (Wright IV), No. 2:12-CV-14164, 2020 WL 134134, at *4 (E.D. Mich. Jan. 13, 2020).

Because no court thus had addressed “whether admission of Goodwin’s statements to Smiley,

considered in conjunction with his statements to Thomas, violated the Due Process Clause,” id.

(emphasis added), the district court felt justified in deciding “whether the combined impact of

those statements rendered Wright’s trial so fundamentally unfair as to violate Due Process.” Id.1

In the end, the district court did not consider Smiley’s testimony “sufficient to tip the balance in

favor of finding a due process violation when Thomas’s [testimony] alone was harmless.” Id. at

*5. The district court explained:

         The extent of Smiley’s improperly admitted testimony was limited: Goodwin told
         her that “they” were going to blame him for the drug house fire. This testimony, to
         an extent, reiterated testimony already properly before the jury. The acrimonious
         nature of Goodwin’s relationship with Wright was introduced through Smiley’s
         properly admitted testimony that Goodwin and Wright were “enemies or not so
         good friends.” Similarly, Currie’s properly admitted testimony that Goodwin
         would be blamed for the arson fire was more extensive and incriminating tha[n]
         Smiley’s improperly admitted testimony.
         As held by the Sixth Circuit, the admission of Thomas’s testimony about
         Goodwin’s out-of-court statements, standing alone, was harmless error. Goodwin’s
         statements to Thomas were far more significant than his statements to Smiley.

         1
          In Wright IV, the district court also addressed a number of other issues previously raised by Wright in his
habeas corpus petition, issues that are not before us in this appeal.

                                                        -5-
No. 20-1058, Wright v. Rivard


        Smiley’s improperly admitted testimony, limited as it was, does not meaningfully
        impact the harmless error analysis. Wright fails to show that the combined errors
        of admitting Goodwin’s statements to Thomas and Smiley were not harmless. The
        Court finds that these errors do not implicate “fundamental conceptions of justice”
        and, therefore, do not violate the Due Process Clause.

Id. (citations omitted).

        Ultimately, the district court denied Wright’s petition for a writ of habeas corpus on all

grounds. Id. at *9. The district court did grant Wright a certificate of appealability on the due

process claim, however, noting that “[j]urists of reason could debate the Court’s holding regarding

Wright’s due process claim.” Id. at *8.

                                            DISCUSSION

        At the outset, it is important to clarify exactly which issues are before us on appeal and

which issues are not. In Wright III, we determined that admission of Thomas’s trial testimony

regarding his conversation with Travis Goodwin violated Wright’s Confrontation Clause rights.

That determination now is the law of the case and will not be revisited in this appeal. See, e.g.,

Dixie Fuel Co., LLC v. Dir., Office of Workers’ Comp. Programs, 820 F.3d 833, 843 (6th Cir.

2016) (holding that “findings made at one stage in the litigation should not be reconsidered at

subsequent stages of that same litigation” (citation omitted)). Likewise, our conclusion that that

constitutional violation, by itself, was harmless error also is not properly before us at this time.

What we are called upon to review in this appeal, however, is Wright’s assertion that Thomas’s

improperly admitted testimony, in conjunction with that portion of Smiley’s testimony that also

was admitted improperly, denied him a fundamentally fair trial in violation of the Due Process

Clause of the United States Constitution.

Standard of Review

        “We review de novo a district court’s decision to grant or deny a petition for a writ of

habeas corpus.” Joseph v. Coyle, 469 F.3d 441, 449 (6th Cir. 2006) (citation omitted). Pursuant
                                                -6-
No. 20-1058, Wright v. Rivard


to the provisions of the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214 (1996) (AEDPA), habeas relief “shall not be granted with respect to any claim

that was adjudicated on the merits” in state court unless that decision: (1) was contrary to, or

involved an unreasonable application of, clearly established federal law; or (2) was based on an

unreasonable determination of facts in light of the evidence presented in the state court. 28 U.S.C.

§ 2254(d).

        Here, however, the respondent warden argues that the claim Wright now asks us to review

was not adjudicated on the merits but was procedurally defaulted. Generally, we “may not review

federal claims that were procedurally defaulted in state courts.” Davila v. Davis, 137 S. Ct. 2058,

2064 (2017). A petitioner procedurally defaults a claim when “(1) the petitioner fails to comply

with a state procedural rule; (2) the state courts enforce the rule; (3) the state procedural rule is an

adequate and independent state ground for denying review of a federal constitutional claim; and

(4) the petitioner cannot show cause and prejudice excusing the default.” Tolliver v. Sheets, 594

F.3d 900, 927 n.11 (6th Cir. 2010) (citation omitted).

        According to the warden, “Wright failed to comply with a state procedural rule that requires

defendants to properly rationalize the basis for claims and provide adequate citation to supporting

authority.” Appellee Br. at 18. Indeed, as we have noted, the Michigan Court of Appeals held

that Wright abandoned his due process claim because he “provide[d] no analysis . . . to support his

assertion that the trial court’s error under the rules of evidence deprived him of due process.”

Wright I, 2010 WL 5373811, at *1 n.1. We disagree with that conclusion, however, and find that

Wright did not fail to comply with a Michigan procedural rule.

        The district court too found the warden’s argument less than persuasive, stating, “The state

court’s conclusion that Wright abandoned this claim seems at odds with his substantial brief on



                                                  -7-
No. 20-1058, Wright v. Rivard


appeal.” Wright IV, 2020 WL 134134, at *3. In fact, the first issue in Wright’s brief before the

Michigan Court of Appeals was captioned, in part, “THE TRIAL COURT VIOLATED DUE

PROCESS BY ADMITTING THE HEARSAY STATEMENTS OF THE DECEASED TO HIS

MOTHER AND TO OFFICER THOMAS.” (Page ID 1848) Although the discussion of that issue

did include reference to Michigan state rules of evidence and Michigan court rulings on the

admission of evidence, the brief also included the following argument (as written, without

corrections):

       Due to its unreliability, the improper admission of hearsay evidence can violate
       constitutional due process protections regardless of whether it would independently
       violate the Confrontation Clause. US Const, Ams V, XIV; See White v. Illinois,
       502 US 346, 363-364 (1992) (Thomas J., with Scalia J., concurring) (“Reliability
       is more properly a due process concern. There is no reason to strain the text of the
       Confrontation Clause to provide criminal defendants with a protection due process
       already provides them.”); see also United States v. Shoupe, 548 F2d 636, 643-644
       (CA 6, 1977) (admission of unreliable hearsay required reversal under due process
       clause because it extended beyond “permissible limits of fairness”); United States
       v. Agular, 975 F2d 45, 47 (CA 2, 1992) (“We may assume that facially unreliable
       hearsay would raise a due process issue….”).

(Page ID 1853) In his more than 16 pages of argument on the issue, Wright also discussed the

harmless-error test to be applied after the improper admission of hearsay evidence in violation of

a defendant’s due process rights, (Page ID 1861) and reiterated the federal constitutional principle

that “[e]rrors which so infect the trial as to render it fundamentally unfair violate the right to due

process of law. US Const, Am XIV; Const. 1963, art 1, § 17; McKinney v. Rees, 993 F2d 1378,

1380 (CA 9, 1993); Michelson v United States, 335 US 469, 475-6 (1948).” (Quoted as written

without corrections.) (Page ID 1863–64)

       The United States Supreme Court has made clear that habeas relief usually “does not lie

for errors of state law.”    Estelle v. McGuire, 502 U.S. 62, 67 (1991) (citations omitted).

Nevertheless, even state-court evidentiary rulings can rise to the level of a due process violation if

they “offend[ ] some principle of justice so rooted in the traditions and conscience of our people
                                                 -8-
No. 20-1058, Wright v. Rivard


as to be ranked as fundamental.” Wilson v. Sheldon, 874 F.3d 470, 475–76 (6th Cir. 2017)

(citations omitted). It was just such a showing that Wright was attempting to make before the

Michigan Court of Appeals and the Michigan Supreme Court by discussing the impact upon him

of the hearsay violations that occurred as a result of the state’s overzealousness at trial. We thus

conclude that Wright has not procedurally defaulted this issue on appeal.

       Although we may review Wright’s due process claim, we conclude that the admission into

evidence of Goodwin’s comments to his mother, even in conjunction with the evidence of

Goodwin’s comments to Thomas, do not offend some fundamental principle of justice. As we

held previously, the admission of Thomas’s testimony regarding his conversations with Goodwin,

although error, was harmless in light of the other strong evidence of Wright’s guilt. The additional

consideration of Smiley’s improper testimony does nothing to change that calculus. Smiley’s

challenged testimony simply noted that an unidentified “they” were planning to blame Goodwin

for the arson of a neighborhood drug house. That same information, however, properly came

before the jury in much-greater, more-incriminating detail through the testimony of Dawayne

Currie. Thus, regardless of Smiley’s improperly admitted testimony and Thomas’s improperly

admitted testimony, other evidence justified the jury’s verdict of guilt beyond a reasonable doubt.

Furthermore, nothing in the record leads us to the conclusion that had the objectional testimony

been kept from the jury, the finders of fact would have been likely to convict Wright of a lesser

offense.

       Because Wright cannot show that the challenged trial errors implicated some fundamental

conception of justice, he cannot establish a violation of his due process rights. See Dowling v.

United States, 493 U.S. 342, 352 (1990) (noting that for an evidentiary ruling to amount to a due

process violation it must be “so extremely unfair that its admission violates ‘fundamental



                                                -9-
No. 20-1058, Wright v. Rivard


conceptions of justice’” (quoting United States v. Lovasco, 431 U.S. 783, 790 (1977))). We thus

find no merit to the sole issue raised by Wright in this appeal.

                                         CONCLUSION

       For the reasons discussed, we do not find that the trial errors in Wright’s prosecution were

sufficiently egregious to violate his due process rights. We thus AFFIRM the judgment of the

district court denying Wright’s petition for a writ of habeas corpus.




                                                -10-